Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Use of  indicates a limitation is not explicitly disclosed by the reference alone.
Claim(s) 1, 3, 11, 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svendsen (US Patent 10,387,487) in view of Ishikawa (US Patent 10,878,629)
Claim 1

Svendsen discloses a system configured for use with mobile devices, at least one of the mobile devices adapted to capture images and associated metadata including location coordinates and timestamp information for the captured images (Col. 11-12: “Images are captured 302 by the mobile devices 20. The captured images are stored with corresponding metadata. The metadata may include capture time, date, geographic location, camera settings, and the like”), the system comprising: 
a memory including instructions to perform operations (Figs. 17 and 18, memories); and 
a server having a server processor that executes the instructions to perform the operations (Fig. 18, server and controller), the operations including: 
receiving the images and associated metadata from the at least one mobile device (Col. 11-12: Fig. 3A; “metadata is extracted 306 from the images and sent to the server device 60 for storage…images are sent 310 to the server device 60 for storage…images are sent 312 to the server device 60 for storage.”); 
storing the images and associated metadata from the at least one mobile device in an image repository for retrieval (Col. 11-12: Fig. 3A; “metadata is extracted 306 from the images and sent to the server device 60 for storage…images are sent 310 to the server device 60 for storage…images are sent 312 to the server device 60 for storage.”);  
receiving location coordinates for a requesting mobile device (Col. 11-12: “The mobile device 20-1 monitors 314 the geographic location of the mobile device 20 and sends 316 the information to the server device 60”); 
retrieving at least one image and associated metadata from the image repository that was captured within a coordinate range around the location coordinates of the requesting mobile device (Col. 11-12: “If the mobile device 20 receiving the one or more image(s)-of-interest is within 902 visual range of the capture location of ones of the one or more image(s)-of-interest, the images may be presented using augmented reality techniques.”); and 
sending to the requesting mobile device the retrieved at least one image and associated metadata that was captured within the coordinate range around the location coordinates of the requesting mobile device for display by the requesting mobile device at an orientation (Col. 11-12: “the mobile device 20 may present an augmented reality view by presenting a map 328 and overlaying 330 one or more images on the map….FIG. 2A illustrates an exemplary illustration 290 of an image being presented in an augmented reality environment from a first visual perspective of a viewer.”).
Svendsen does not explicitly disclose within the field of view of the requesting mobile device. However as disclosed by Ishikawa, in context AR overlay is well known (see background) and discloses overlay within the field of view: 
“FIG. 2 is a diagram showing an example of a field of view V of the HMD 10. The field of view V is formed on the see-through display. In the example of the figure, two buildings in the reality space are displayed in a see-through manner. Two stores included in one building and two stores included in the other building are assumed as objects. Using the AR technology, for example, as shown in those figures, an AR icon B representing additional information can be displayed in a superimposed manner on the objects in the reality space.”)
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider overlay within the field of view.  The motivation would have been to provide context by locating content relative to the real world. 
Claim 3
Svendsen further discloses wherein the requesting mobile device includes at least one optical assembly having a viewing area for viewing a scene and configured to present overlay images to a user over the scene in the viewing area (Fig. 2A) and at least one sensor configured to determine a location and an orientation of the requesting mobile device (“A system is described wherein a new geographical location is received as input at the mobile device, typically in GPS coordinate form. Based on these input coordinates, an interest area surrounding the point is determined. The area may take the form of a circle, square, indeed any arbitrary shape. The interest area is then examined to determine if images exist that would be relevant to the user of the mobile device”), further comprising: 
a processor coupled to the requesting mobile device (Fig. 17, controller); 
a memory accessible to the processor (Fig. 17, memory); and 
programming in the memory, wherein execution of the programming by the processor configures the requesting mobile device to perform functions (Fig. 1A, modules), including functions to: 
monitor the location and the orientation of the mobile device using the at least one sensor (“The shape of the search area may be designated based on a direction of travel of the first mobile device as measured over a time interval”); 
request from the server at least one image from the image repository that was captured within the coordinate range around the location coordinates of the requesting mobile device (Col. 1: “A system is described wherein a new geographical location is received as input at the mobile device, typically in GPS coordinate form. Based on these input coordinates, an interest area surrounding the point is determined. The area may take the form of a circle, square, indeed any arbitrary shape. The interest area is then examined to determine if images exist that would be relevant to the user of the mobile device”); 
receive from the server the retrieved at least one image and associated metadata that was captured within the coordinate range around the location coordinates of the requesting mobile device (Col. 14; “If the mobile device 20 receiving the one or more image(s)-of-interest is within 902 visual range of the capture location of ones of the one or more image(s)-of-interest, the images may be presented using augmented reality techniques.”); 
select an image from the at least one image received from the server (Fig. 9: 901, select one or more images); 
generate an overlay image from the selected at least one image including at least one image icon associated with the at least one selected image (Col. 14; Fig. 9, 908 display image using augmented reality); and 
present the overlay image with the at least (“FIG. 2A illustrates an exemplary illustration of an image being presented in an augmented reality environment from a first visual perspective;”)
Svendsen does not explicitly disclose but Ishikawa makes obvious one image icon (“AR icons or the like can be prevented from being disposed in a congested manner.”)
(“Using the AR technology, for example, as shown in those figures, an AR icon B representing additional information can be displayed in a superimposed manner on the objects in the reality space.”)
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider icon overlay within the field of view.  The motivation would have been to provide context by locating content relative to the real world while avoiding clutter of larger content. 
Claim 11
	The same teachings and rationales in claim 1 are applicable to claim 11.
Claim 13
	The same teachings and rationales in claim 3 are applicable to claim 13.
Claim 19
	The same teachings and rationales in claim 1 are applicable to claim 19.
Allowable Subject Matter
Claim(s) 2, 4-10, 14-18, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim(s) 2, 12, 20, Svendsen teaches “Not surprisingly, the location that scores the lowest is the town center of Chapel Hill, which is a short distance comparatively from the user's home and has been visit recently and often.” This teaches away from the claimed invention, which recites retrieved at least one image chronologically and based on a distance from the requesting mobile device whereby recent images that are relatively close to a current position of the requesting mobile device are sent before older images.
Regarding claim(s) 4, 14, Svendsen discloses icons in Fig. 13E:

    PNG
    media_image1.png
    727
    538
    media_image1.png
    Greyscale

However, Svendsen does not suggest presenting icons in the overlay area, and would therefore not suggest receive an image selection identifying one of the image icons in the presented overlay images; and display, via the optical assembly, the selected image associated with the identified image icon in the viewing area.
Regarding claim(s) 5-10, 15-18, parent claims 4 and 14 contain allowable subject matter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582.  The examiner can normally be reached on Monday through Friday, 9:00am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN M GRAY/Primary Examiner, Art Unit 2611